department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division significant index nos 419a contact person id number contact telephone reference t eo ra t date oct legend dear sir or madam this is in response to a request for certain rulings under sec_501 sec_512 and sec_419 of the internal_revenue_code submitted on m's behalf by m's authorized representative the information submitted indicates that m has been recognized as exempt under sec_501 of the code m is a_trust established to provide certain medical benefits and other qualifying benefits for eligible participants active and former employees of n the employer m provides benefits for participants under the n medical dental plan n is a for-profit business_entity n is engaged in the business of manufacturing various products n has made contributions to m to fund the obligation to pay medical benefits for active employees known as associates and retirees upon issuance of a favorable ruling by the service m intends to purchase a noncancellable retiree health insurance_policy the policy to fund retiree health benefits under the m provisions referenced in this ruling_request will appear in the actual policy m represents that provisions that are substantially_similar to the generally the policy would reimburse m for part of the benefits that m pays to retirees and their beneficiaries although m is used to pay benefits for both active and retired participants and their beneficiaries the policy would only insure the m for risks occurring after eligible associates have retired the policy would be a noncancellable group accident_and_health_insurance contract issued by o a life_insurance_company that would indemnify m for certain health benefit liabilities incurred under the medical plan the eligible class would consist of a active associates and their dependents who are covered under the medical plan or b retired associates and their dependents who are covered under the medical plan or a combination of a and b no benefits would be payable to m under the policy with respect to active associates and their dependents who are in the eligible class unless and until such associates retire while still covered by the medical plan the covered group would consist of retired associates and their dependents who are among the eligible class benefits under the policy would be payable to m for health benefit liabilities incurred under the medical plan on behalf of members of the covered group individual retirees and their dependents would have no rights and would receive no benefits under the policy policy benefits would equal a percentage or dollar amount of the eligible medical_expenses under the medical plan that exceeds a specified deductible amount in determining the premium o would take into account an assumed rate of interest which may but need not equal the interest rate used in computing its statutory reserve in other words in computing a per-individual cost for the premium payment o would assume that some of the original members of the eligible class will die or terminate employment before triggering benefit reimbursements under the policy and that the premium payments will receive a certain investment return before and as benefits are paid once the policy was issued o could not increase premiums except in very limited circumstances involving governmental action o would allocate all premiums under the policy to a separate investment account the separate_account the separate_account would be a segregated_asset_account established and maintained pursuant to the laws of the commonwealth of massachusetts the policy also provides that o would be the sole owner of the assets in the separate_account and would have the sole right to control manage and administer the separate_account further all assets would be invested and reinvested in such investments as o in its sole discretion deemed appropriate consistent with the investment objectives established for the separate_account such investment objectives would be formulated to meet the obligations guaranteed by the policy and to adequately diversify the investments to meet any applicable federal tax and fiduciary standards after such investment objectives were established they could only be modified by mutual written_agreement of the m and o m's discretion with respect to the assets in the separate_account would be limited to nominating an investment manager from a pool of investment managers whose credentials have been evaluated and approved by o such investment manager candidates could be recommended to o by m however o would be under no obligation to follow any such recommendation in no event would the m have the power to direct the purchase or sale of particular assets used to support o's obligations under the policy as of the end of each accounting_period under the policy o would withdraw from the separate_account its charges for incurred claims and any pooled claims at such time as payment of such incurred claims and pooled claims became due in addition o would withdraw from the separate_account an amount equal to the aggregate of the fees expenses costs and charges in connection with the policy and or the separate_account including but not limited to the following a o's charges for premium taxes and all other taxes and assessments of state federal and other governmental agencies b o's fees and or charges for administration investment marketing and other services as well as insurance risk charges c custodial transaction brokerage and agent fees commissions and charges d interest fees charges repayments of principal and all other costs payable on borrowings if any by o in connection with the separate_account and e any other direct expense in connection with the activities of the separate_account or the protection of the investments allocated thereto o would guarantee a policy fund known as the termination reserve the termination reserve would mean a lump sum amount equal to the market_value of the assets in the separate_account less the following amounts a all fees expenses costs and charges which have accrued but have not been withdrawn from the separate_account b a reserve as determined by o for repayment of principal and other costs on borrowings if any in connection with the policy and or the separate_account c a reserve as determined by o for claims and any pooled claims which have accrued and been reported to but not yet paid_by o and d a reserve as determined by o for claims and any pooled claims which have been accrued but have neither been reported to nor paid_by o the termination reserve would not be allocated in any way to individual members of the eligible class the entire termination reserve value even the portion that resulted from the aggregation of the per-individual cost for actively employed members of the eligible class could be drawn upon to pay benefits for the covered group o would guarantee the payment of policy benefits even if the policy's termination reserve had been exhausted depletion of the termination reserve would not relieve o of its liability to reimburse the m with respect to all members of the covered group when benefit claims accrued o could terminate the policy for failure of m to comply with any terms or conditions of the policy in addition o could terminate the policy if a governmental department or agency had an objection to the insurance arrangement the insurance arrangement was prohibited or any penalties were imposed on o with respect to the arrangement under a law or a court or governmental agency ruling or decision or there was legislation or court or government agency action or a settlement causing an increase in coverage benefits or o's administrative expenses under the policy - the policy would terminate automatically when there were no more persons in the eligible class also at the direction of m and in accordance with policy terms the policy could be terminated and the fair_market_value of the balance of the termination reserve could be transferred to o or another insurance_company for application solely for the purpose of providing or indemnifying m for benefits under an employee_benefit_plan similar in nature to the plan alternatively m could elect to apply the balance of the termination reserve to provide coverage similar in nature to benefits provided under the plan for members of the covered group in addition the policy as issued to m would state that m could withdraw the amount of the termination reserve in cash if there were no claims under the policy for retiree health benefits for a period of twelve months for example if legislation was enacted instituting a government-sponsored or mandated health program that rendered the taxpayer's coverage of retiree health benefits unnecessary or if the medical plan was terminated m could not otherwise reach the funds under the policy under applicable law amounts received as a result of the withdrawal in cash of the termination reserve would be required to be used to provide permissible veba benefits m’s representative states that n the employer does not intend to take a deduction for the single premium funding necessary to purchase the policy and assets in the trust will not revert to the employer o could from time to time provide paid-up additional coverage for the eligible class under the policy such paid-up additional coverage for the eligible class would arise from a direct participation provision of the policy or through an apportionment of divisible surplus or both the rates charged for paid-up coverage could vary from the rates guaranteed for the base coverage but such rates could not be increased and o could not cancel such coverage once the additional coverage has been provided in either case the value of the additional coverage would not be payable in cash to m thus after the additional coverage was provided the policy would yield a greater benefit with respect to the eligible class under the policy however in no event would the amount payable by o under the policy exceed actual health benefits paid_by the m under the medical plan sec_501 of the code provides for the exemption of voluntary employee beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall be deductible sec_419 of the code provides that the amount of the deduction allowable under subsection a for any taxable_year shall not exceed the welfare_benefit fund's qualified_cost for the taxable_year sec_419 of the code provides that the term fund means to the extent provided by regulations any account held for an employer by any person sec_419a of the code provides that for purposes of this subpart and sec_912 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of- sub or severance_pay benefits or _ life_insurance benefits disability benefits medical benefits sec_419a of the code provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for post retirement medical benefits to be provided to covered employees determined on the basis of current medical costs sec_419a of the code provides that in the case of any welfare_benefit_fund which is not an organization described in paragraph or of subsection c the employer shall include in gross_income for any taxable_year an amount equal to such fund’s deemed_unrelated_income for the fund’s taxable_year ending within the employer's taxable_year sec_419 of the code provides that for purposes of paragraph the deemed_unrelated_income of any welfare_benefit_fund shall be the amount which would have been its unrelated_business_taxable_income under sec_512 of the code if such fund were an organization described in paragraph or of sec_501 sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code describes the term unrelated_business_taxable_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business as defined under sec_513 regularly carried on by it less certain deductions sec_512 of the code provides that the term exempt_function_income means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set-aside in the case of an organization described in sec_501 to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with a purpose described in clause i or ii sec_512 provides that in the case of an organization described in sec_501 of the code a set-aside for any purpose specified in clause ii of subparagraph b may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under 419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical benefits m states that o will allocate all premiums_paid under the policy to a separate investment account the separate_account will be a segregated_asset_account established and maintained pursuant to applicable state laws m states that o which will have the sole right to control manage and administer the account will own assets in the account n the employer will have no control_over funds maintained in the separate_account maintained by o the assets and income in the separate_account will be used by m to provide medical benefits for the eligible class of employees and retirees and their dependents of n pursuant to sec_419a of the code therefore distributions to m from the account will be used to accomplish m’s stated purpose of providing medical benefits for employees and retirees of n pursuant to sec_501 of the code m’s representative states that n the employer does not intend to take a deduction for the single premium funding necessary to purchase the policy the policy purchased to provide medical benefits for employees and retirees of n will be owned by m sec_419 of the code includes in the definition of fund any account held for an employer by any person here m an organization exempt under sec_501 rather than n the employer will hold the policy sec_419 addresses accounts held for an employer since m is an organization recognized as exempt under sec_501 the income generated by the policy will not be recognized pursuant to sec_419a based on the above we rule as follows m will not be taxed on any income from the policy n will not be required to recognize any income on the account of the policy benefit payments under the policy to m will be excluded from m’s gross_income final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted this ruling may be modified to the extent that final regulations are inconsistent herewith we are not ruling on the tax treatment of contract premiums under sec_419 of the code this ruling is based on the understanding that assets remaining upon cancellation of the policy will be devoted to providing medical benefits for the eligible class of employees and retirees as originally intended this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about m's exempt status and unrelated_trade_or_business activities please keep a copy of this ruling in the organization's permanent records we are informing your district_director of this ruling la ely yours seat c ea manager exempt_organizations technical branch
